              Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 1 of 13


                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
MICHAEL DESANTO                           :
252 Masters Drive                         :
Pottstown, PA 19464                       :                              CIVIL ACTION
                                          :
                   Plaintiff,             :                              No.: _________________________
                                          :
        v.                                :
                                          :
IKEA NORTH AMERICAN SERVICES, LLC         :                              JURY TRIAL DEMANDED
d/b/a IKEA                                :
420 Alan Road                             :
Conshohocken, PA 19428                    :
                                          :
                   Defendant.             :
__________________________________________:

                                       CIVIL ACTION COMPLAINT

         Michael DeSanto (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through his undersigned counsel, hereby avers as follows:

                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Defendant Ikea North

American Services, LLC (hereinafter referred to as “Defendant”) of Title VII of the Civil Rights

Act of 1964 (“Title VII” – 42 U.S.C. §§ 2000(d) et. seq), the Age Discrimination in Employment

Act (“ADEA” - 29 U.S.C. §§ 621 et. seq.), the Family and Medical Leave Act (“FMLA”), and the

Pennsylvania Human Relations Act (“PHRA”).1 As a direct consequence of Defendant’s unlawful

actions, Plaintiff seeks damages as set forth herein.




1
  Plaintiff’s claims under the PHRA are referenced herein for notice purposes. He is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file this lawsuit in advance of
same because of the date of issuance of his federal right-to-sue-letter under Title VII, and the ADEA. Plaintiff’s
PHRA claims however will mirror identically his federal claims under Title VII, and the ADEA.
             Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 2 of 13


                                   JURISDICTION AND VENUE

        2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

        3.       This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.

        4.       Pursuant to 28 U.S.C. § 1391(b)(1) an (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendant a resident of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein under Title VII and the ADEA after properly

exhausting all administrative remedies with respect to such claims by timely filing a Charge of

Discrimination with the Equal Employment Opportunity Commission (“EEOC”) and by filing the

instant lawsuit within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter

from the EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual with an address as set forth in the caption.




                                                    2
                Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 3 of 13


           8.       Defendant Ikea North American Services LLC operates store locations nationally

doing business as “IKEA” (selling home-furnishing(s) and other related products) and is

headquartered in Conshohocken, Pennsylvania.

           9.       At all times relevant herein, Defendant acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                          FACTUAL BACKGROUND
           10.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

           11.      Plaintiff was hired by Defendant on or about October 1, 2017, and at all times

relevant herein worked as a “Recruitment Delivery Manager.”

           12.      At all times, Plaintiff was based out of Defendant’s United States headquarters,

which was their Conshohocken, PA location (address set forth in the Caption).

           13.      In total, Plaintiff was employed by Defendant for a little less than three (3) years.

           14.      As a Recruitment Delivery Manager, Plaintiff worked within Defendant’s Human

Resources Department supervising a group of direct reports in the “Talent Department,” in all

aspects of recruitment/hiring/retention.

           15.      For nearly the entirety of Plaintiff’s employment, he directly reported to Eleanor

Tattar, Vice President of Succession Planning/Talent Manager.

           16.      At all relevant times herein, Tattar directly reported to Philip Wellington, “Head of

People” (Chief Human Resources Officer)(“CHRO”) for the United States.2




2
    Mr. Wellington at all times relevant herein reported to Defendant’s President (US), one Javier Quinones.

                                                           3
            Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 4 of 13


          17.   On or about May 11, 2020, Plaintiff commenced a federally-protected medical

leave of absence under the Family and Medical Leave Act (“FMLA”), as he commenced paternity

leave for the birth of his child.

          18.   Plaintiff’s paternity leave was formally approved by Defendant as FMLA-

qualifying leave.

          19.   At all times, Plaintiff’s anticipated return date from FMLA was on or about August

3, 2020 (as Plaintiff was entitled to and intended to take his full 12-week federal entitlement).

          20.   Importantly, prior to May 11, 2020, and prior to invoking his FMLA rights, Plaintiff

was never counseled or disciplined once.

          21.   In fact, on or about May 7, 2020 and less than 1 week before commencing his

FMLA leave, Plaintiff had received his mid-year evaluation / review from his manager (Tattar).

          22.   Tattar rated Plaintiff as generally exceeding expectations with significant positive

praise.

          23.   Therefore, the only intervening actions that resulted in Plaintiff’s termination in

mid-August of 2020 (when he was terminated) were: (a) his actual FMLA leave; and (b)

subsequent expressed concerns of discrimination, as discussed infra.

          24.   On or about June 2, 2020, Tattar was placed on an involuntary leave, pending an

investigation; Plaintiff was not privy to the details of any “investigation” concerning Tattar.

          25.   In fact, being on FMLA leave, Plaintiff had not learned of Tattar’s involuntary leave

as aforesaid until after-the-fact.

          26.   While not required, Plaintiff was the type of employee who at least tried to stay in

general touch with colleagues and management, even if during an FMLA leave.

          27.   On or about July 15, 2020, Plaintiff contacted Katie Wagner (“Wagner”), a

colleague in the same general position as Plaintiff and inquired about Tattar; Wagner informed


                                                  4
           Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 5 of 13


Plaintiff that she was unable to share any information and suggested Plaintiff contact Tanesha

Carter (the interim replacement for Tattar)(and whose title was “Vice President of HR Operations

and Continuous Improvement”).

       28.      Wanting to generally understand what was occurring in light of Plaintiff’s

anticipated return in a few weeks, he requested a call with Carter; Carter scheduled a call at 11

AM on July 16, 2020.

       29.      To Plaintiff’s surprise, Wellington participated in the call with himself and Carter.

During this call (on 7/16/20), Plaintiff was informed:

       •     Tattar was no longer employed by Defendant (a separation which Plaintiff came to
             learn was on or about July 14, 2020, a few days earlier); and

       •     Carter was going to be Plaintiff’s interim manager upon his return from FMLA leave
             (as he was scheduled to return on August 3, 2020).

       30.      Plaintiff was later informed in the evening (of July 16, 2020) by way of a separate

call that a complaint had been made about him and an investigation was being undertaken. This

information was conveyed to Plaintiff by Phillip Wellington and Emily Wellington (a People &

Culture Business Partner).

       31.      Roughly nine (9) business days prior to Plaintiff’s return from FMLA leave (and

after being on such leave for about ten (10) weeks), Plaintiff was told that he was now under

investigation (which ultimately delayed his return to work).

       32.      Plaintiff was given no meaningful details other than being informed a third party

would reach out to him.

       33.      On or about July 24, 2020, Plaintiff was informed by Phillip Wellington that he

needed to execute a confidentiality agreement (which Plaintiff did) and that Andrew Knauss (from

the law firm of Potter & Murdock, P.C.) would interview Plaintiff.




                                                  5
          Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 6 of 13


       34.       On or about July 31, 2020, Plaintiff was interviewed by Knauss and another

attorney (Barbara Johnson). During his interview with Potter counsel:

             •   Plaintiff was questioned about his relationship with various other colleagues or
                 management in general;

             •   Plaintiff was asked multiple times if he had contact with Tattar, with such questions
                 somewhat inferring it was problematic if he had communicated with her in any
                 manner;

             •   Plaintiff was asked about his qualifications and some general work matters; and

             •   Plaintiff was not informed of any follow-up or next steps, only that he would be
                 contacted by Phillip Wellington for additional guidance.

       35.       During his interview on July 31, 2020, Plaintiff also greatly emphasized his own

discrimination concerns to Potter counsel. This “discrimination” component of his conversation

and interview on July 31, 2020 is not identified in a bullet point above --- because it is simply too

important to be potentially drown out by other immaterial, scattered, and abstract questioning

Plaintiff endured.

       36.       Plaintiff had a colleague on his team, one Richard Carsley (a/k/a “Rick”); Carsley

was, in Plaintiff’s opinion, discriminatory based upon age and gender in the workplace (and also

with respect to hiring and candidates).

       37.       Plaintiff had previously escalated his discrimination concerns to Tattar, and he

reiterated such concerns with numerous examples to Potter Counsel on July 31, 2020.

       38.       On or about August 10, 2020, Plaintiff participated in call with Phillip Wellington

and Carter wherein they informed him that he could resume working the following day (on August

11, 2020).

       39.       Notably, this alleged “investigation” delayed Plaintiff’s legal entitlement of return

from FMLA by over a week – and even as of this call (on 8/10/20) – Plaintiff was still never once

informed of any actual concern that had supposedly been expressed about him; and, this of course,

                                                   6
          Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 7 of 13


was contrary to prior discussions with management wherein he was led to believe he would be

informed of any specifics and have the opportunity to respond accordingly.

       40.     On August 11, 2020, Plaintiff returned to work (after a near 14-week absence).

       41.     After only having worked three (3) business days, Plaintiff was contacted by Phillip

Wellington on or about August 17, 2020 (with Emily Wellington present); in this call, Plaintiff

was informed: (1) Phillip Wellington made the decision to terminate him; and (2) “We are an at-

will employer and do not need to give you a reason why,” when Plaintiff pressed for any plausible

explanation or rationale for his abrupt termination.

       42.     Only after he was terminated did Plaintiff receive a “corrective action” identifying

that he was terminated for inter alia: (1) being disrespectful at some point within a few days of his

return from FMLA with colleagues; (2) various unspecified colleagues didn’t like his management

style; and (3) his unspecified actions created an “unsustainable working dynamic.”

       43.     Nothing about Plaintiff’s termination made any sense, as he had generally great

working relations with colleagues, was well respected by management, and had received

significant praise pre-FMLA leave.

       44.     In fact, Plaintiff’s performance reviews, welcome-backs from colleagues, and prior

surveys contradict any contrived allegations for his pretextual termination.

       45.     Plaintiff had never been presented with any progressive warning or discipline; and

being an HR professional, it was obvious the corrective action was nothing short of this company

creating a fabricated “paper trail.”

       46.     Plaintiff therefore claims he was discriminatorily and retaliatorily terminated, and

such unlawful reasons include but are not limited to: (a) his use of FMLA leave; (b) his complaints

of (age and gender) discrimination in the workplace by Carsley; (c) Phillip Wellington being

specifically upset with discrimination concerns having been expressed about Carsley, whom he


                                                 7
          Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 8 of 13


was upon information and belief close with; and (d) fabricating false reasons for terminations of

HR personnel who were potential and actual witnesses for Tattar.

        47.     Defendant Ikea has a pattern and practice of retaliating against its employees and

terminated at least two (2) other employees in the same time frame who came forward with formal

complaints of formal discrimination against Carsley, who were also “investigated” and abruptly

terminated immediately thereafter (just as with Plaintiff).

                                             COUNT I
                Violation of Title VII of the Civil Rights Act of 1964 (“Title VII”)
                  (Retaliation for Complaining of Gender Discrimination)

        48.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        49.     Plaintiff engaged in protected conduct under Title VII on several occasions leading

to his separation, but most recently on July 31, 2020.

        50.     Plaintiff was terminated in close proximity thereafter for completely false and

pretextual reasons.

        51.     These actions as aforesaid constitute violations of Title VII.

                                          COUNT II
              Violations of the Age Discrimination in Employment Act (“ADEA”)
                      (Retaliation for Complaining of Age Discrimination)

        52.     The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        53.     Plaintiff engaged in protected conduct under ADEA on several occasions leading

to his separation, but most recently on July 31, 2020.

        54.     Plaintiff was terminated in close proximity thereafter for completely false and

pretextual reasons.

        55.     These actions as aforesaid constitute violations of the ADEA.


                                                  8
              Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 9 of 13


                                            COUNT III
                   Violation(s) of the Family and Medical Leave Act (“FMLA”)
                                    (Interference & Retaliation)


         56.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         57.        At all times herein Plaintiff worked for Defendant, who was engaged in

interstate commerce, and Plaintiff worked at least 1, 250 hours and more than 1 year when he

commenced FMLA Leave on or about May 11, 2020.

         58.        Plaintiff’s FMLA was approved for a full twelve weeks as FMLA-qualifying

leave.

         59.        Defendant impermissibly interfered with Plaintiff’s right to reinstatement upon

his expiration of leave, impermissibly delayed his return to work without justification, and

terminated him in retaliation for exercising his rights under the FMLA.

         60.      All of Defendant’s actions as aforesaid constitute interference and retaliation

violations of the FMLA, and also unlawful dissuasion.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

         A.       Defendant is to promulgate and adhere to a policy prohibiting discrimination and

retaliation in the future against any employee(s);

         B.       Defendant is to compensate Plaintiff, reimburse Plaintiff, and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to back pay, front pay, salary, pay increases, bonuses,

insurance, benefits, training, promotions, reinstatement and seniority;

         C.       Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount believed by the Court or trier of fact to be appropriate to punish Defendant for its willful,



                                                    9
         Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 10 of 13


deliberate, malicious and outrageous conduct and to deter Defendant or other employers from

engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded other equitable and legal relief as the Court deems just,

proper and appropriate (including but not limited to damages for emotional distress, pain, suffering

and humiliation); and

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

attorney’s fees as provided by applicable federal and state law.



                                                     Respectfully submitted,

                                                     KARPF, KARPF & CERUTTI, P.C.

                                              By:    _______________________________
                                                     Ari R. Karpf, Esq.
                                                     3331 Street Rd.
                                                     Two Greenwood Square, Suite 128
                                                     Bensalem, PA 19020
                                                     (215) 639-0801
Dated: March 31, 2021




                                                10
    Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 11 of 13




           ========h~íáÉ=t~ÖåÉê
           jáÅÜÉ~ä=aÉp~åíç


fâÉ~=kçêíÜ=^ãÉêáÅ~å=pÉêîáÅÉëI=ii`=ÇLÄL~=fâÉ~




     PLPNLOMON
PLNNLOMON
                                Case 2:21-cv-01533-JHS
                                                   UNITEDDocument   1 Filed
                                                          STATES DISTRICT   03/31/21 Page 12 of 13
                                                                          COURT
                                                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                             DESIGNATION FORM
                       (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        ORO=j~ëíÉêë=aêáîÉI=mçííëíçïåI=m^=NVQSQ
Address of Plaintiff: _ONT=jçìåí~áå=píêÉÉíI=mÜáä~ÇÉäéÜá~I=m^=NVNQU _______________________________________________________
                       QOM=^ä~å=oç~ÇI=`çåëÜçÜçÅâÉåI=m^=NVQOU
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíDë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                        Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                           Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                          Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                             Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                          Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case                is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

DATE: _        PLPNLOMON ____________________
             PLNNLOMON                                          __________________________________________                               ARK2484 / 91538
                                                                                                                                 ___________________________________
                                                                            Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                         B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                          1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                  2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                             3.    Assault, Defamation
       4.     Antitrust                                                                             4.    Marine Personal Injury
       5.     Patent                                                                                5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                            6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                          7.    Products Liability
       8.     Habeas Corpus                                                                         8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                               9.    All other Diversity Cases
       10.    Social Security Review Cases                                                                (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                             ARBITRATION CERTIFICATION
                                                     (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


                    PLPNLOMON
DATE: __ PLNNLOMON ______________________                       _____________________________________ _____                            ARK2484 / 91538
                                                                                                                                ___________________________________
                                                                            Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-01533-JHS Document 1 Filed 03/31/21 Page 13 of 13
JS 44 (Rev. 06/17)                                                        CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                           DEFENDANTS
t^dkboI=h^qfb                                                                                              fhb^=kloqe=^jbof`^k=pbosf`bpI=ii`=aL_L^=fhb^
 abp^kqlI=jf`e^bi
    (b) County of Residence of First Listed Plaintiff               mÜáä~ÇÉäéÜá~
                                                                    jçåíÖçãÉêó                               County of Residence of First Listed Defendant                jçåíÖçãÉêó
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                     (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                             NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                           THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                        (For Diversity Cases Only)                                            and One Box for Defendant)
❒ 1    U.S. Government               u’ 3    Federal Question                                                                     PTF           DEF                                           PTF      DEF
          Plaintiff                             (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1    Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                           of Business In This State

❒ 2    U.S. Government                 ’ 4 Diversity                                               Citizen of Another State          ’ 2         ’ 2   Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                           (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                   Citizen or Subject of a           ’ 3         ’ 3   Foreign Nation                        ’ 6      ’ 6
                                                                                                     Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                 Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                FORFEITURE/PENALTY                            BANKRUPTCY                     OTHER STATUTES
❒   110 Insurance                      PERSONAL INJURY                 PERSONAL INJURY            ❒ 625 Drug Related Seizure               ’   422 Appeal 28 USC 158         ❒ 375 False Claims Act
❒   120 Marine                       ’ 310 Airplane                  ❒ 365 Personal Injury -            of Property 21 USC 881             ’   423 Withdrawal                ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’ 315 Airplane Product                Product Liability      ❒ 690 Other                                      28 USC 157                       3729(a))
❒   140 Negotiable Instrument               Liability                ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’ 320 Assault, Libel &                Pharmaceutical                                                      PROPERTY RIGHTS              ❒ 410 Antitrust
        & Enforcement of Judgment           Slander                        Personal Injury                                                 ❒ 820 Copyrights                 ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’ 330 Federal Employers’              Product Liability                                               ❒ 830 Patent                     ❒ 450 Commerce
❒   152 Recovery of Defaulted               Liability                ❒ 368 Asbestos Personal                                               ❒ 835 Patent - Abbreviated       ❒ 460 Deportation
        Student Loans                ’ 340 Marine                          Injury Product                                                         New Drug Application      ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’ 345 Marine Product                  Liability                                                       ❒ 840 Trademark                         Corrupt Organizations
❒   153 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                        LABOR                          SOCIAL SECURITY               ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’ 350 Motor Vehicle             ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards               ’ 861 HIA (1395ff)               ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’ 355 Motor Vehicle             ❒ 371 Truth in Lending               Act                              ❒ 862 Black Lung (923)           ❒ 850 Securities/Commodities/
❒   190 Other Contract                     Product Liability         ❒ 380 Other Personal         ❒ 720 Labor/Management                   ’ 863 DIWC/DIWW (405(g))                 Exchange
❒   195 Contract Product Liability   ’ 360 Other Personal                  Property Damage                Relations                        ❒ 864 SSID Title XVI             ❒ 890 Other Statutory Actions
❒   196 Franchise                          Injury                    ❒ 385 Property Damage        ❒ 740 Railway Labor Act                  ’ 865 RSI (405(g))               ❒ 891 Agricultural Acts
                                     ’ 362 Personal Injury -               Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                           Medical Malpractice                                            Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                    CIVIL RIGHTS                 PRISONER PETITIONS          ❒ 790 Other Labor Litigation               FEDERAL TAX SUITS                      Act
❒   210 Land Condemnation            ❒ 440 Other Civil Rights          Habeas Corpus:             ❒ 791 Employee Retirement                ❒ 870 Taxes (U.S. Plaintiff      ❒ 896 Arbitration
❒   220 Foreclosure                  ❒ 441 Voting                    ❒ 463 Alien Detainee                Income Security Act                      or Defendant)             ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒ 442 Employment
                                     u                               ❒ 510 Motions to Vacate                                               ❒ 871 IRS—Third Party                   Act/Review or Appeal of
❒   240 Torts to Land                ❒ 443 Housing/                        Sentence                                                               26 USC 7609                      Agency Decision
❒   245 Tort Product Liability             Accommodations            ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒ 445 Amer. w/Disabilities -    ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                           Employment                  Other:                     ❒ 462 Naturalization Application
                                     ❒ 446 Amer. w/Disabilities -    ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                           Other                     ❒ 550 Civil Rights                 Actions
                                     ❒ 448 Education                 ❒ 555 Prison Condition
                                                                     ❒ 560 Civil Detainee -
                                                                           Conditions of
                                                                           Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                           ❒   3    Remanded from             ❒ 4 Reinstated or        ’     5 Transferred from     ❒ 6 Multidistrict                 ❒ 8 Multidistrict
        Proceeding                State Court                       Appellate Court               Reopened                     Another District            Litigation -                   Litigation -
                                                                                                                            (specify)                      Transfer                       Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      qáíäÉ=sff=EQOrp`OMMMFX=^ab^=EOVrp`SONFX=^a^=EQOrp`NONMNF
                                                                 cji^=EOVrp`OSMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=^ab^I=^a^=~åÇ=íÜÉ=m^=eìã~å=oÉä~íáçåë=^ÅíK
                                                    cji^
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                    CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                       JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                  DOCKET NUMBER
DATE                                                                    SIGNATURE OF ATTORNEY OF RECORD
          PLNNLOMON
          PLPNLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                    APPLYING IFP                                     JUDGE                              MAG. JUDGE

                  Print                                Save As...                                                                                                                  Reset
